Title: To George Washington from Joseph Bellamy, 7 April 1780
From: Bellamy, Joseph
To: Washington, George


          
            Sir
            Woodbury Connecticut Ap. 7. 1780
          
          The Tories with us are privately assured by their friends in New York, The Tories in vermont are assured by their friends from Canada, That there is above 20,000 British Troops in Canada, ready to Come down upon us, as soon as the Ice is gone off the Lake—they Believe the story—This I am assured of, that they privately profess & appear to believe it. I am Your Very Humble Sevt
          
            Joseph Bellamy
          
        